Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 19-38 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of CHINA 201810904576.9 filed 08/09/2018.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 2/3/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Objections
Claims 22 and 36 are objected to because of the following informalities:  
Claim 22 recites “an ID of a logical channel corresponding to the first data radio bearer and/or an ID of a logical channel group corresponding to the first data radio bearer ", in line 6. For clarity it is suggested to replace the operator "/" with words.  

Claim 36 recites “If it is determined to configure the resources in the SN of the UE, the network-side network element determining the SN of the UE, …; or if it is determined not to configure the resources in the SN of the UE, the network-side network element does not include the SCG configuration in the RRC message sent to the UE, or includes the SCG configuration..” recited in lines 2-7. For clarity it is suggested to change to “Iwhen determined to configure the resources in the SN of the UE, the network-side network element determining the SN of the UE, …; or when determined not to .

Appropriate correction is required.


CLAIM INTERPRETATION

Claims 37 and 38 limitation, A device for activating a Secondary Cell Group (SCG) SCG, comprising: “”a receiving module”, configured to receive a Radio Resource Control (RRC) connection reconfiguration message”, “”a determination module”, configured to determine whether to activate the SCG according to the SCG configuration information”, recited in claim 27 and “”an indicating module”, configured to send, before receive the RRC connection reconfiguration message or the RRC connection resume message”, recited in claim 38 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “module”, coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
In particular, the non-structural term’s “configured to”, is used, and preceded by the no structural modifier. The non-structural claim term‘s “a receiving module, configured to receive”, “a determination module, configured to determine” and “an indicating module, configured to send” in not subsequently modified by any structural language limitations. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 10, 11, 13, 14, 15, 16 and 17 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (1) “a receiving module, configured to receive” – see Fig.5, para. 0149, 0151,“ The receiving module 304”, 

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. See also 112 rejection below, regarding “a device”.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

The specification discloses minimal information about the structure corresponding to the claim term, “a determination module”. Accordingly, the failure to disclose a structure corresponding to “a determination module, configured to determine”, renders the claim indefinite. 
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:

(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 19-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 19, 29 and 37 fail to define the entities supposed to perform the respective method steps 
whereby confusion as to the scope for which protection is sought is caused. With respect to claim 
37 it is unclear if and how, respectively, the claimed "device" relates to the UE. The applicant 
should file appropriate clarifications of these claims. Figure is showing the device MN and SN, for clarity is recommend to clarify which device is claimed.

Claims 20-27, 30-36 and 38 are also rejected since they are dependent on the respective independent claims 19,  29, and 37, respectively as set forth above.

For purpose of examination, the examiner interprets the limitation as best understood.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 19-24, 26-27, 29-35, and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson810 (Addition of RRC suspend resume for SCell in euCA, R2-1808810, 05-2018), and further in view of Ericsson251 (Secondary Node Resume in NE-DC and NN-DC, R2-181251,(TP to 38.300), 07-2018).

As per claim 19, Ericsson810 disclose A method for activating a Secondary Cell, comprising: 
receiving a Radio Resource Control (RRC) connection reconfiguration message or a RRC connection resume message sent by a network-side network element, wherein the RRC connection reconfiguration message or RRC connection resume message includes SCell configuration information of a User Equipment (UE), and the SCell configuration information is used for instructing the UE to activate or not to activate a SCell (see Summary of change, "An indication is added to RRC Connection Release to tell a UE to keep any SCells. An indication is added to RRC Connection Resume to tell the UE to set 
determining whether to activate the SCell according to the SCell configuration information (see section 5.3.3.4a, 6.2.2 and 6.3.6, section 6.2.2, "resumeStateSCell Indicates the state of the SCells when
resuming an RRC connection"; section 6.3.6, "sCellSuspendResume Indicates whether the UE supports 
keeping all SCell configurations at RRC suspend and configure them at RRC resume").

The method of claim 1 differs from the method disclosed in D1 in that the activating of SCells 
concerns a "Secondary Cell Group, SCG" and in that accordingly the SCell configuration information 
is specified as "SCG"  configuration information according to which it is determined whether to 
activate the "SCG". The problem to be solved by this difference may be regarded as suitably further specifying the SCells to be activated by the method.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to solve this problem starting from Ericsson810 will take into account that Ericsson810 for example in sections 5.3.3.2 and 5.3.3.4 in addition to euCA, as mentioned in the title, already takes into account the case of dual connectivity ("EN­ DC"), and also refers to an "SCG configuration", also the alternative of an RRC connection reconfiguration message is considered to be obvious in view of Ericsson810, too, see e.g. in section 5.3.3.4a "When performing the radio resource configuration procedure, for the physical layer configuration, the MAC Main configuration  and the SCell configuration, the restored RRC configuration  from the stored UE AS context is used as basis for the 

Although it would be obvious in view of the above to as mentioned in the title, already takes into account the case of dual connectivity ("EN­ DC"), and also refers to an "SCG configuration".

Ericsson810 however does not specifically disclose a method for activating “a Secondary Cell Group (SCG) SCG”;

Ericsson251 however disclose a method for activating “a Secondary Cell Group (SCG) SCG” ; receiving a Radio Resource Control (RRC) connection reconfiguration message or a RRC connection resume message, wherein the RRC connection reconfiguration message or RRC connection resume message includes SCG configuration information of a User Equipment (UE) and; determining whether to activate the SCG according to the SCG configuration information (see section 2: proposal 1: both higher layer (SDAP/PDCP)  and lower layer configurations of an MCG and an SCG are saved by UEs in an RRC inactive state (equivalent to a first data radio bearer in a data radio bearer kept by a user equipment); and proposal 2: the UE can resume the SCG configuration or release the SCG configuration on the basis of configuration  information received in a resume message (equivalent  to receiving configuration  information returned by a network side network element; and resuming the first data radio bearer according to the configuration information).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a method for activating “a Secondary Cell Group (SCG) SCG” ; receiving a Radio Resource Control (RRC) connection reconfiguration message or a RRC connection resume message, wherein the RRC connection reconfiguration message or RRC connection resume message includes SCG configuration information of a User Equipment (UE) and; determining 

As per claim 20, the combination of Ericsson810 and Ericsson251 disclose the method as in claim 19.

Ericsson810 further disclose before receiving the connection reconfiguration message or the RRC connection resume message sent by the network-side network element, the method further comprises: sending indication information to the network-side network element, the indication information being used for indicating a first data radio bearer in data radio bearers maintained by the UE, and the first data radio bearer being a data radio bearer needing to send uplink data (see sections 5.3.3.2, 5.3.3.4, 
5.3.3.4a, 6.2.2, 6.3.6, the UE initiates the procedure when upper layers requests establishment or resume of an RRC connection while the UE is in RRC_IDLE. Also, restore the PDCP state and re-establish PDCP entities for SRB2, if configured with E-UTRA PDCP, and for all DRBs that are configured with E-UTRA PDCP, the first data radio bearer being a data radio bearer needing to send uplink data).

As per claim 21, the combination of Ericsson810 and Ericsson251 disclose the method as in claim 19.

Ericsson810 further disclose wherein the indication information comprises: a first Identity (ID) for indicating a type of radio resource used by the first data radio bearer, or indicating that there is uplink data of the data radio bearer using Secondary Cell Group (SCG) resources needing to be sent (see sections 5.3.3.2, 5.3.3.4, 5.3.3.4a, 6.2.2, 6.3.6, Upon leaving RRC_CONNECTED, the UE shall:
store the UE AS Context including the current RRC configuration, the current security context, the 
PDCP state including ROHC state, C-RNTI used in the source PCell, the cellIdentity, the physical 
cell identity of the source PCell  RRCConnectionRelease: all SCell configurations).

As per claim 22, the combination of Ericsson810 and Ericsson251 disclose the method as in claim 20.

Ericsson810 further disclose wherein the indication information comprises: a second ID for indicating a relevant ID of the first data radio bearer, wherein the second ID comprises at least one of the following: an ID of the first data radio bearer; an ID of a logical channel corresponding to the first data radio bearer and/or an ID of a logical channel group corresponding to the first data radio bearer; an ID of a Protocol Data Unit (PDU) session corresponding to the first data radio bearer; and an ID of a Quality of Service (QoS) flow corresponding to the first data radio bearer (see sections 5.3.3.2, 5.3.3.4, 5.3.3.4a, 6.2.2, 6.3.6, including this field for a band combination entry comprising of two or more band entries, indicates                                               that the UE supports DC for these bands and that the serving cells corresponding to a band entry shall                                                                  
belong to one cell group (i.e. MCG or SCG) / an ID of a logical channel group corresponding to the first data radio bearer).

As per claim 23, the combination of Ericsson810 and Ericsson251 disclose the method as in claim 20.

Ericsson810 further disclose wherein sending the indication information to the network-side network element comprises: sending the indication information to the network-side network element through at least one of the following: an information element comprised in a Radio Resource Control (RRC) message sent to the network-side network element, and a Media Access Control Element (MAC CE) sent to the network-side network element (see sections 5.3.3.2, 5.3.3.4a, 6.2.2, 6.3.6, The RRCConnectionResume message is used to resume the suspended RRC connection, signaling radio bearer: SRB1).

As per claim 24, the combination of Ericsson810 and Ericsson251 disclose the method as in claim 23.

Ericsson810 further disclose wherein the RRC message sent to the network-side network element comprises at least one of the following: an RRC resume request message, an RRC resume completion message and a SCG failure information message (see reason and summary of change, an indication is 

As per claim 26, the combination of Ericsson810 and Ericsson251 disclose the method as in claim 19.

Ericsson810 further disclose wherein activating the SCG according to the configuration information comprises: in the case that the RRC connection reconfiguration message or the RRC connection resume message comprises the SCG configuration information of the UE, according to the SCG configuration information of the UE and local SCG configuration information saved by the UE, the UE resumes the first data radio bearer corresponding to the SCG configuration information of the UE and the first data radio bearer corresponding to the local SCG configuration information, or the UE resumes the first data radio bearer corresponding to the SCG configuration information of the UE according to the SCG configuration information of the UE, or the UE resumes the first data radio bearer corresponding to the local SCG configuration information according to the local SCG configuration information saved by the UE (see section 5.3.3.2, the UE initiates the procedure when upper layers request establishment or resume of an RRC connection while the UE is in RRC_IDLE).

As per claim 27, the combination of Ericsson810 and Ericsson251 disclose the method as in claim 19.

Ericsson251 further disclose  wherein the SCG configuration information includes an explicit indication or an implicit indication, the explicit indication is for indicating the UE whether to activate the SCG through an information element included in the RRC message, and the implicit indication is that, by an agreement, if the RRC message includes SCG configuration, the SCG is to be activated (see section 2, for re-establishment in LTE, UE releases the lower layer SCG configuration (i.e. secondaryCellGroupConfig)
at RRC re-establishment while the DRB configuration (incl. the NR PDCPconfiguration received in radioBearerConfig) is kept, also per proposal 1, both the higher layer (SDAP/PDCP)  and lower layer configurations of MCG and SCG are kept by the UEs in RRC_INACTIVE / an agreement, if the RRC message includes SCG configuration, the SCG is to be activated).

As per claim 29, claim 29 is rejected the same way as claim 19.

As per claim 30, claim 30 is rejected the same way as claim 20.

As per claim 31, claim 31 is rejected the same way as claim 21.

As per claim 32, claim 32 is rejected the same way as claim 22.

As per claim 33, the combination of Ericsson810 and Ericsson251 disclose the method as in claim 30.

Ericsson251 further disclose wherein sending the RRC connection reconfiguration message or the RRC connection resume message to the UE comprises: in the case that the received indication information is sent by the UE in an RRCINACTIVE state, sending an RRC connection resume message to the UE; in the case that the received indication information is sent by the UE in an RRC connected state, sending an RRC connection reconfiguration message to the UE (see section 2, both the higher layer (SDAP/PDCP) and lower layer configurations of MCG and SCG are kept by the UEs in RRC_INACTIVE,  and in the RRC Resume procedure, to be able to take advantage of the stored SCG configuration, UE resume
with the stored configuration (using delta configuration)).

As per claim 34, claim 34 is rejected the same way as claim 27.

As per claim 35, the combination of Ericsson810 and Ericsson251 disclose the method as in claim 34.

Ericsson251 further disclose before receiving the configuration information sent by the network-side network element, further comprising: determining, by the network-side network element, whether to configure resources in a Secondary Node (SN) of the UE (see section 2, section 3, after step 1 above, 
SRB0 (without security) can be used. When the gNB decides to reconfigure the UE (e.g. with a new 
DRX cycle or RNA) or when the gNB decides to push the UE to RRC_IDLE, SRB1 (with at least integrity 
protection)  shall be used. NOTE_l:   SRB1 can only be used once the UE Context is retrieved i.e. after step 3.NOTE 2:  Both the higher layer (SDAP/PDCP) and lower layer configurations of MCG and SCG are kept by the UEs in RRC  INACTIVE.NOTE 3:  UE could resume with the stored SCG configuration (using delta configuration) or can release the SCG configuration (and add a new SCG) depending on the configuration information received in the Resume message).

As per claim 37, independent claim 37 defines features of a device for activating an SCG, which, in
terms of  apparatus features, substantially correspond to the features of method claim 19, therefore 
claim 17 is rejected the same way as claim 19. Please refer to section 6 and section 7, regarding claim interpretation and 112 rejection for the broadly claimed “device”.

.As per claim 38, claim 38 is rejected the same way as claim 20.

Claims 28 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson810 (Addition of RRC suspend resume for SCell in euCA, R2-1808810, 05-2018), in view of Ericsson251 (Secondary Node Resume in NE-DC and NN-DC, R2-181251,(TP to 38.300), 07-2018), and further in view of Lee (US Pub. No.:2020/0113012).

As per claim 28, the combination of Ericsson810 and Ericsson251 disclose the method as in claim 27.

The combination of Ericsson810 and Ericsson251 however does not explicitly disclose the step of activating the SCG comprises: synchronizing to a specified Primary Cell (PCell) of the SCG through an RACH procedure, and activating an data radio bearer using the SCG resources.

Lee however disclose a step of activating the SCG comprises: synchronizing to a specified Primary Cell (PCell) of the SCG through an RACH procedure, and activating an data radio bearer using the SCG resources (see Fig. 10, para. 0152-0156, in step S1008, the UE performs synchronization toward PSCell of SN. The UE may perform the random access procedure toward SCG by transmitting a random access preamble indicated by an RRC connection reconfiguration message. When SN is gNB, the UE may transmit a random access preamble by using a beam indicated by the RRC connection reconfiguration message, and in step S1012, when the RRC connection reconfiguration message received in step S1006 includes information that indicates which SRB type (namely any one of MCG SRB, SCG SRB or split SRB) is used to transmit the RRC connection reconfiguration complete message, the UE transmit the RRC connection reconfiguration complete message on the SRB of which type is indicated by the information, see also para. 0137-0138).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a step of activating the SCG comprises: synchronizing to a specified Primary Cell (PCell) of the SCG through an RACH procedure, and activating an data radio bearer using the SCG resources, as taught by Lee, in the system of Ericsson810 and Ericsson251, so as to provide a method for receiving information indicating a type of a signaling radio bearer (SRB) by a user equipment (UE) in a wireless communication system is provided. The method includes receiving a first radio resource control (RRC) message including the information indicating the type of the SRB through which a second RRC message, which is a message corresponding to the first RRC message, is to be transmitted, and transmitting the second RRC message through the SRB of which type is indicated by the information indicating the type of the SRB., see Lee, paragraphs 6-9.

As per claim 36, the combination of Ericsson810 and Ericsson251 disclose the method as in claim 35.

The combination of Ericsson810 and Ericsson251 however does not explicitly the method disclose further comprising: If it is determined to configure the resources in the SN of the UE, the network-side network element determining the SN of the UE, and instructing the SN to configure radio resources for the UE 

Lee however disclose a method comprising: If it is determined to configure the resources in the SN of the UE, the network-side network element determining the SN of the UE, and instructing the SN to configure radio resources for the UE according to the SCG configuration of the UE, and carrying the SCG configuration of the UE in the RRC message to instruct the UE to activate the SCG; or if it is determined not to configure the resources in the SN of the UE, the network-side network element does not include the SCG configuration in the RRC message sent to the UE, or includes the SCG configuration, and explicitly instructs the UE not to activate the SCG (see para. 0138, the UE receive an SN addition message (for example, RRC connection reconfiguration message) indicating SN addition from MN, and the UE may transmit, to SN, an SN addition complete message (for example, RRC connection reconfiguration complete message) that indicates completion of SN addition, see also para. 0139-0147, UE receive an SN addition message from MN through MCG SRB and transmit an SN addition complete message to SN through SCG SRB).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the method disclose further comprising: If it is determined to configure the resources in the SN of the UE, the network-side network element determining the SN of the UE, and instructing the SN to configure radio resources for the UE according to the SCG configuration of the UE, and carrying the SCG configuration of the UE in the RRC message to instruct the UE to activate the SCG; or if it is determined not to configure the resources in the SN of the UE, the network-side network element does not include the SCG configuration in the RRC message sent to the UE, or includes the SCG configuration, and explicitly instructs the UE not to activate the SCG., as taught by Lee, in the system of Ericsson810 and Ericsson251, so as to provide a method for receiving .

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sharma (US Pub. No.:2020/0008255) – see para. 0061, “For the uplink, the network may reconfigure the UE with a split ratio for the SCG split bearer of zero percent for the MCG side of its resources (so that all split bearer traffic is diverted to the SCG side, thus avoiding the MCG side until regular operation after the count rollover has resumed). Alternatively, and similarly, the UE may be configured so that no uplink is granted on the MCG, again avoiding the MCG MAC during the critical time around count rollover.”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469